                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:16-cr-00003-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                               ORDER
                                )
CODY WAYNE THOMAS,              )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s “Motion [for]

Sentencing Modification under [18 U.S.C. §] 3582(c)(1)(A)” [Doc. 31]. The

Government opposes the Defendant’s motion. [Doc. 35].

I.        BACKGROUND

          In June 2016, the Defendant Cody Wayne Thomas was convicted of

one count of possession with intent to distribute methamphetamine. The

Court sentenced him to 135 months of imprisonment and a term of five years’

supervised release.             [Doc. 28].       The Defendant has now served

approximately 58 months of that sentence. He is currently housed at FCI

Three Rivers, and his projected release date is July 14, 2025. 1            The


1    See https://www.bop.gov/inmateloc/ (last visited Sept. 11, 2020).




         Case 1:16-cr-00003-MR-WCM Document 36 Filed 09/14/20 Page 1 of 8
Defendant now seeks a reduction in his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic. [Doc. 236].

Specifically, the Defendant argues that his underlying health conditions place

him at a higher risk for severe illness from COVID-19, and that his particular

vulnerability to the illness is an extraordinary and compelling reason for an

immediate sentence reduction to time served. [Id.].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such


                                      2



      Case 1:16-cr-00003-MR-WCM Document 36 Filed 09/14/20 Page 2 of 8
reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.




2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



      Case 1:16-cr-00003-MR-WCM Document 36 Filed 09/14/20 Page 3 of 8
      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      The defendant’s age can also constitute an extraordinary and

compelling reason for a reduction in sentence. This standard is met if the

defendant: “(i) is at least 65 years old; (ii) is experiencing a serious

deterioration in physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of

                                        4



     Case 1:16-cr-00003-MR-WCM Document 36 Filed 09/14/20 Page 4 of 8
imprisonment, whichever is less.”      U.S.S.G. 1B1.13, cmt. n.1(B).       The

defendant’s family circumstances can also serve as an extraordinary and

compelling reason if the defendant can establish “(i) [t]he death or

incapacitation of the caregiver of the defendant's minor child or minor

children”; or “(ii) [t]he incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. 1B1.13, cmt. n.1(C). Finally, the

application note recognizes that “other reasons” as determined by the

Bureau of Prisons, may constitute an extraordinary and compelling reason

for a reduction in sentence. U.S.S.G. 1B1.13, cmt. n.1(D).

      Here, the Defendant asserts that he suffers from an “extremely rare,

uncurable condition or terminal illness” known as hypohidrotic ectodermal

dysplasia, a genetic skin disease, which purportedly places him at a higher

risk for severe complications resulting from COVID-19.         This condition,

however, does not constitute an extraordinary and compelling reason to

reduce his sentence. First, the Defendant has not presented any evidence

that this genetic skin disease is terminal (and a simple Google search indeed

suggests otherwise). Further, as evidenced by the Defendant’s own filings,

it appears that the Defendant’s condition is treatable and has been


                                       5



     Case 1:16-cr-00003-MR-WCM Document 36 Filed 09/14/20 Page 5 of 8
appropriately managed by BOP medical staff. [See Doc. 32 at 12-17]. Thus,

it does not appear that the Defendant is suffering from a physical or medical

condition that substantially diminishes his ability to provide self-care while in

prison.

      Finally, the mere fact that the Defendant faces a potential risk of

contracting COVID-19 is not sufficient to justify his release. As the Court of

Appeals for the Third Circuit recently noted, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).3

      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to


3See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.


                                        6



     Case 1:16-cr-00003-MR-WCM Document 36 Filed 09/14/20 Page 6 of 8
public safety if released. Under the applicable policy statement, the Court

must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG §

1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

      The Defendant was convicted for possessing more than three times

the quantity of actual, or pure, methamphetamine necessary to trigger a ten-

year mandatory minimum sentence. [Doc. 24 at 5]. As this Court has often

noted, methamphetamine has had a devastating effect upon the

communities in Western North Carolina and elsewhere. The Defendant also

has been convicted of a home invasion offense.      [Id. at 8]. Further, the

Defendant has not yet completed half of his required sentence. Requiring

the Defendant to serve his full sentence adequately reflects the seriousness

of his offense, promotes respect for the law, avoids unwarranted sentencing

disparities, and provides general deterrence to others who might commit

similar crimes.




                                     7



     Case 1:16-cr-00003-MR-WCM Document 36 Filed 09/14/20 Page 7 of 8
     For all these reasons, the Court finds that there are no “extraordinary

and compelling reasons” for Defendant’s release and that analysis of the

relevant § 3553(a) factors weigh in favor of his continued incarceration.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion [for]

Sentencing Modification under [18 U.S.C. §] 3582(c)(1)(A)” [Doc. 31] is

DENIED.

     IT IS SO ORDERED.

                         Signed: September 14, 2020




                                          8



     Case 1:16-cr-00003-MR-WCM Document 36 Filed 09/14/20 Page 8 of 8
